DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s submission, filed April 27, 2021, has been entered and considered.  Examiner has modified the previous interpretation of the Mortensen reference in order to meet the amended claim language.
Response to Arguments
Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive. Applicant has argued that Mortensen cannot read on the amended claims.  Examiner respectfully disagrees, and has set forth a new interpretation of Mortensen that meets the amended limitations.  If the “two regions of arcuate channels” are defined differently in Mortensen, then Mortensen still reads on the amended claims.  See annotated Figures provided below.
With specific regard to claims 5 and 19, applicant argues that the examiner’s interpretation is overly broad.  Examiner disagrees, and has included an additional annotated figure to explain why even the amended claims 5 and 19 are still met by Mortensen.  It is suggested that the claims be amended to recite that the channels have a deepest point that varies along the cutting face.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7, 8, 11, 14, 15, 17, 19, 20, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mortensen et al. (US 10,399,206, hereinafter Mortensen).
With regard to claims 1 and 11, Mortensen discloses a method comprising (note that claim 11 is grouped along with claim 1, given that claim 11 contains essentially the same structure as recited in claim 1):
rotating a drill bit (pictured in Fig. 14A) to extend a wellbore into a subterranean formation;
flowing a drilling fluid through the drill bit (drilling fluid nozzles illustrated at 1420 in Fig. 14B); and
directing a plurality of formation cuttings (note that Mortensen is not explicit that the channels actually perform this function, however, examiner asserts that the mere presence of the channels will provide the capability and inherent function of directing at least some debris away from the cutting element) away from one or more cutting elements of the drill bit by moving the cuttings along two regions of arcuate channels (see annotated Fig. provided below) and cutting face ridges (see annotated Fig. below) on at least a portion of a cutting face of the one or more cutting elements, wherein the channels of each region of arcuate channels and cutting face ridges curve outwardly away from the channels of the other region of arcuate channels (see annotated Fig. below), wherein the arcuate channels each (see annotated Fig. below).

    PNG
    media_image1.png
    426
    737
    media_image1.png
    Greyscale

With regard to claims 4 and 15, the two regions of arcuate channels and cutting face ridges are symmetrical about an axis of symmetry between the two regions of arcuate channels and cutting face ridges (see “axis of symmetry” in annotated Fig. above).  
With regard to claims 5 and 19, Mortensen discloses that at least one of the channels includes a first portion and a second portion, where a depth of the channel varies along the cutting face such that a depth of the first portion is greater than a depth of the second portion (column 16, lines 1-21 refer to the fact that the corners 436a of the channels can be rounded, having a radius.  In that case, the shallower portion of the radius is considered a first portion having a lesser depth, and the trough of the channel is considered a second portion having a greater depth.  Note that the term “portion” is broad, and “portions” can be defined so as to meet the claim language—also, see annotated Fig. below).

    PNG
    media_image2.png
    251
    493
    media_image2.png
    Greyscale

With regard to claim 7, Fig. 2 shows channels having uniform depths.  
With regard to claim 8, the wherein the symmetrical pattern of spaced apart regions of arcuate channels and cutting face ridges cover a majority of the cutting face (Fig. 10E shows the channels being distributed over essentially the entire cutting face).  
With regard to claim 14, the one or more cutting elements are chamfered along a periphery of the cutting face (Fig. 2 shows a chamfer at 214).  
With regard to claim 17, the one or more channels have uniform depths (Fig. 2 shows the different channels having equal depths).
With regard to claims 20 and 24, each region of arcuate channels includes three of the arcuate channels (annotated Fig., which shows four channels per region).
With regard to claim 25, the symmetrical pattern of regions of arcuate channels and cutting face ridges cover a majority of the cutting face (given that the area of the regions having the channels is greater than the area of the rest of the cutting face: see calculation below—note that the calculation assumes that the cutting face is divided into three concentric regions having a radius of 1/3 of the total radius). 
    PNG
    media_image3.png
    688
    1472
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortensen in view of DiGiovanni et al. (US 9,376,867, hereinafter DiGiovanni).
With regard to claims 6 and 16, Mortensen fails to disclose the channels having different depths.
DiGiovanni discloses a drill bit cutter which has channels (34, Fig. 19) in the cutting face, where the channels have different depths (see R1, R2, R3 in Fig. 19).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-obvious to try given the finite number of identified, predictable solutions (i.e. the only two options are for the channel depths to be either uniform or non-uniform).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E FULLER/           Primary Examiner, Art Unit 3676